                                                                   FjLSO
              IN THE UNITED STATES DISTRICT COURT                    '
                 THE SOUTHEBN DISTRICT OF GEORGIA               UIV.
                         SAVANNAH DIVISION        2020 !iN 27 PM

PROGRESSIVE MOUNTAIN INSURANCE
COMPANY,                                                  CLERK.
                                                              SO.DIST. OF GA.

     Plaintiff,

V.                                             CASE NO. CV419-166


NUMBERS ENTERPRISE, LLC;
STANLEY J. SMART; B&N TRUCKING,
INC.; TRU BLU TRUCKING, LLC;
PRAETORIAN INSURANCE COMPANY;
SCOTT & SONS TRUCKING, LLC;
KINDER MORGAN, INC.; SOUTHERN
LNG COMPANY, LLC; SOUTHERN
LIQUEFACTION CO., LLC; ELBA
LIQUEFACTION COMPANY, LLC; IHI
E&C INTERNATIONAL COMPANY;
JAMES MOORE; and PATRICK
STYBLO, Individually and as the
Court-Appointed Personal
Administrator of the Estate of
Patrick Glisson,

     Defendants.




                                   ORDER


     Before the Court is Plaintiff's Motion to Dismiss A Party

Defendant. (Doc. 27.) In its motion, Plaintiff requests that the

Court dismiss Defendant James Moore as a party to this matter

because   Plaintiff   has   been   unable to locate or serve         Defendant

Moore.    (Id.)   Pursuant    to    Federal   Rule   of     Civil    Procedure

41(a)(1)(A)(i), a plaintiff may dismiss a defendant by filing "a

notice of dismissal before the opposing party serves either an
